By the Court
Parker, J.
The pastoral relation between plaintiff Connitt and defendant, the Reformed Protestant Dutch Church, of New Prospect, -was dissolved by the classis of Orange, on the 3d day of May, 1869.
This action of the classis, upon appeal by Mr. Connitt, lias been affirmed by the particular synod of New "Fork, and the *343general synod, which is the highest judicatory of the Reformed Church, in America.
Upon the question, “Is the Rev. George W. Connitt still the pastor of the church of New Prospect ? ” which is the first of those submitted to us, we must, I think, be governed by those decisions.
The relationship of pastor and people is, in the reformed church, purely ecclesiastical; and the ecclesiastical tribunals alone have cognizance of it. The civil contract is, necessarily, a conditional one, dependent upon the existence and continuance of the ecclesiastical relation.
In speaking of ecclesiastical tribunals, I do not. mean to imply the existence of any such tribunals, in the sense in which they are known to the English law, but merely existing judicatories, known to the several religious denominations in this country.
The church of New Prospect is attached to the religions denomination known as the “Reformed Ohurch, in America,” and is under the ecclesiastical order and government of said church. The call, pursuant to which Mr. Connitt became the pastor of the church of New Prospect, is based upon that fact; and the undertaking of the consistory of that church to pay him a salary of $800, per year, and allow him the use of the parsonage, so long as he shall “ continue the minister of the church,” is in subserviency to the ecclesiastical rule; and the continuance of the relationship between him and the church, is dependent upon the administration of such rule by the ecclesiastical judicatories. All this follows from the call itself, its acceptance, and the then existing relation of Mr. Connitt and the church of New Prospect to the Dutch reformed church, as organized in this country.
While the civil courts have jurisdiction over the civil contract, by which Mr. Connitt is entitled to his salary, and the use of the parsonage, they have no jurisdiction over the relation of pastor and people, and cannot lengthen or abridge its con tinuance.
*344We cannot fail to see, I think, that in this case the pastoral relation established between Mr. Connitt and the church of Hew Prospect, was as purely ecclesiastical as that in which he stood as minister in the Reformed Church, of America. His rights and duties as minister, and as pastor, were ecclesiastical, not civil; and the" ecclesiastical tribunals of the Reformed Church, of America, alone could suspend or depose him from the ministry, or dissolve the relation which existed between him and the church, as pastor and people. His duties as minister, when placed over this church, were of a character peculiarly within the cognizance of the authorities of the church organization to which he belonged, and were to be performed in pursuance of the rules and usages of that organization; as minister and pastor he was amenable to no other organization; and such organization, through its different instrumentalities, consistories, classes, and synods, had entire control of both pastor and people in all ecclesiastical matters. The secular courts have no jurisdiction over the ecclesiastical rights of either pastor or people, and neither can resort to those courts for the protection or enforcement of such rights.
The fact that the civil contract is subsidiary to this relation, does not serve to bring this within the jurisdiction of the civil authorities. Hothing in the case of Austin v. Searing (16 N. Y. R., 112), relied upon by plaintiff, warrants the conclusion that it does. The doctrine of that case is, that the civil courts will not recognize the adjudications of voluntary associations, upon the property rights of the members of such associations.
How, inasmuch as the relation in question is not a civil one, dependent upon municipal law, but wholly ecclesiastical, and wholly dependent upon ecclesiastical rule, and its administration, by the church judicatories, it is not for this court to review the decisions and judgments of such church judicatories. Over them, and the administration of their rules and usages, we have no jurisdiction. Ho civil right is infringed by them in dissolving the pastoral relation. Mr. Connitt has no right to the continuance of such relation, cognizable in *345the civil courts, and, consequently, any wrong done him by the church courts, in its dissolution, is not one cognizable by the civil courts, either in an original or appellate proceeding. The rights to salary, &c., it is true, is, by contract, made dependent upon the continuance of the pastoral relation. But this does not bring such continuance within the cognizance of the civil courts. They can inquire only into the fact of the continuance. The relation is, nevertheless, controlled by the ecclesiastical authorities; and the fact of their dissolution of it is conclusive.
Upon principle, this view seems to me the only logical and correct one. As was wisely remarked in the opinion of the Supreme Court of Illinois, in the case of Chase v. Cheney (10 Am. Law Reg., 303, N. S.), delivered by Thobnton, J., “ Our Constitution provides that the free exercise and enjoyment of religious professions and worship, ¿ without discrimination, shall forever be guaranteed.’ * * * The Constitution intended to guarantee, from all interference by the State, not only each man’s religious faith, but his membership in the church, and the rites and discipline which might bo adopted. The only exception to uncontrolled liberty is, that acts of licentiousness shall not be excused, and practices inconsistent with the peace and safety of the State shall not be justified. Freedom of religious profession and worship cannot be maintained if the civil courts trench upon the domains of the church, construe its canons and rules, dictate its discipline, and regulate its trials. The larger portion of the Christian world has always recognized the truth of the declaration, ‘ a church without discipline must become, if not already, a church without religion.’ It is as much a delusion to confer religious liberty without the right to make and enforce rules and canons, as to create a government with no power to punish offenders. * * * The civil courts will interfere with churches, or religious associations, when rights of property or civil rights are involved. But they will not reverse the decisions of associations upon ecclesiastical matters, merely to ascertain their jurisdiction.” This view I regard as in entire *346consonance with the current of authority on the subject in this State.
The case of The Dutch Reformed Church of Albany v. Bradford (8 Cow., 457), decided by the Court for the Correction of Errors of this State, fully sustains the view above .taken.
In that case, Dr. Bradford, the pastor of the Dutch Reformed Church of Albany, sued for his salary. The. defendant set up, in defence, his suspension from the ministry by the proper church judicatories; which defence was overruled by the Supreme Court, and the case was taken by writ of error to the Court for the Correction of Errors, where the judgment was reversed.
The suspension of Dr. Bradford, by the church judicatories, from the ministry, was held by the court of review, in that case, conclusive upon the civil courts. Senator Cbaby, one of those voting for the reversal of the judgment of the Supreme' Court, in delivering his opinion, says: “ Questions arising between pastors and people must principally depend upon the regulations adopted for the government of each particular church and denomination. These tribunals may be considered as the choice of those subjected to their jurisdiction; and, when parties appear and litigate before them, common-law .courts are bound to respect their proceedings.”
In this view, both the majority and minority in that case concur. Chancellor Jones, who voted to affirm the judgment of the Supreme Court, in his opinion, said, in reference to the questions between the pastor and his people: “ The matter could not be drawn into the courts of law, or made the subject of judicial cognizance. If the accused was guilty of the charge [drunkenness], his sentence was to be pronounced by the classis, and could only be reviewed by a higher judicatory. * * * Courts of law do not interfere with the discipline of -the church, or the punishment of ministers, or the sentences of ecclesiastical authorities; and if the right of the defendant in error to the salary for which he sues has been lost to him, it must be the sentence of the classis which has *347produced that effect, and the plaintiffs in error must rest upon that sentence alone for the support of their defence to the action at law.” ■ The exclusive power of the church courts over the question decided by them, to wit, the suspension of Dr. Bradford from the exercise of his ministerial duties, was assumed by the parties and the members of the court; but whether such suspension, under the contract for the salary, which, as in the case at bar, was to continue as long as Dr. Bradford continued the minister of the church, deprived him thereof or not, was the subject on which the parties and members of the court differed; it being held by the majority that, by the suspension, he ceased, within the meaning of the contract, to be their minister.
It is said, on behalf of the plaintiff, that, in the case just cited, the minister was tried for an offence, and found guilty, while, in the case at bar, no offence is charged against the plaintiff. This difference does not, I think, affect the question under examination. In each case, the ecclesiastical tribunals having jurisdiction of the subject pronounced their judgment in respect to it. In each case the parties submitted them selves to the judgment of such tribunals. For, though it is said that, in the case at bar, there was no trial by the classis, and it had no jurisdiction of the person of the plaintiff, still, granting that there was no summoning of the plaintiff by the classis to a trial or hearing, yet, if there was any defect of personal jurisdiction in the classis, the plaintiff, by appealing to the particular and general synods, submitted himself to the jurisdiction of those courts, and their judgments are not void, but binding and conclusive upon him.
In Robertson v. Bullions (9 Barb., 64), defendant Bullions had been deposed by the presbytery, from the ministry, but, with the assent of the trustees of the society, and a large part of the church and congregation, still continued to officiate as pastor of the church, and to exclude other ministers sent by the presbytery to officiate in the church edifice. Plaintiffs filed a bill for relief, setting forth his deposition, and praying, among other things, that he might be restrained from officia*348ting as minister; and the trustees, from permitting him to do so in the church edifice, and from using the property of the society for his support. He set up in his answer, that, although he was deposed by the presbytery, such presbytery was not legally constituted; that he was absent, and not legally notified ; that the act was that of a minority. Upon the subject of his deposition, the court say: Much was said on the argument respecting the manner of his deposition from the ministry. It is contended, among other things, that the act of the presbytery was irregular and void, not only because it was by a minority of the ministers composing it, a ministerial majority being necessary, but because the four clerical members remaining, after the votes of four others had been rejected, were the accusers of Dr. Bullions in the case. It is also insisted that he could, and did protest against their authority and appeal, and thus suspend their powers. * * * * This argument, perhaps, under the peculiar circumstances of this case, would be apposite, were it not for the appeal to the synod, by Dr. Bullions himself, which was not sustained. * * * * I do not see how we can look beyond the decision of the synod. * * * *■ Dr. Bullions himself took the case to the synod; and the deposition of a minister is purely an ecclesiastical matter, though the effect of that deposition upon civil rights is quite another thing. The church judicatories had power to depose him, but they could not sequester the property of the congregation. * * * * Our courts have, as we have seen, declared that such dissolution of the connection between pastor and flock, discharges the civil contract.” The result was, that by the decree granted, the defendants were restrained from using the temporalities of the corporation for the support of Dr. B.’s ministry, as long as he should be under sentence of deposition. This judgment was subsequently affirmed by the Court of Appeals (1 Kern., 243).
The case of Chase v. Cheney (supra) fully sustains the view above taken. A minority of the court in that ease dissents from that portion of the opinion of the court, holding the *349conclusivenoss of the judgment of the ecclesiastical court upon ecclesiastical matters. But even the view of the minority would sustain the decision of the ecclesiastical courts in this case. “We concede,” they say, “that when a spiritual court has once heen organized in conformity with the rules of the denomination of which it forms a part, and where it has jurisdiction of the parties and the subject-matter, its subsequent action, in the administration of spiritual discipline, will not be reviewed by the secular courts.” Although I am inclined to agree with the court in that case, that when no other right is involved than the clerical office, (or any other right merely ecclesiastical), the decision of the ecclesiastical court, even as to its own jurisdiction, under the canons of the association, is conclusive ; yet in the case at bar, as already intimated, the ecclesiastical courts, against whose judgments Mr. Connitt claimed to be pastor of the church of Hew Prospect, had undoubted jurisdiction, both of the subject-matter, and, so far as synods are concerned, of the parties; and, I think, the learned counsel of the plaintiffs is in error, in insisting that there was, under the constitution of the church, a want of jurisdiction, because by the amendment of 1809, the right of the classis to dissolve the pastoral relation, on the ground of expediency, was taken away. The classis, nevertheless, had jurisdiction of the subject-matter, the pastoral relation, and its continuance or dissolution. If it erred in dissolving such relation, placing its judgment upon the ground that the good of the church required it, still it is not for this court to interfere with such judgment, and pronounce it invalid. The synods to which the plaintiff appealed, and to whose judgment he submitted himself, and the question at issue, having affirmed the judgment of the classis, I think, upon this question, such judgment is conclusive, both upon the parties and this court.
As to the first question submitted to us, then, I am of the opinion that Mr. Oonnitt is not the pastor of the church of Hew Prospect, and that he ceased to be such pastor on the *3503d day of May, 1869, when the decree of the classis, dissolving the pastoral relation, was made.
To the second question, viz., “ Is George W. Connitt entitled to any salary as pastor of said church since the 3d day of May, 1869, and, if so, to what date?” the answer follows, that he is not entitled to any salary since May 3, 1869.
The third question is, “ Which of the parties are now the consistory of said church ?”
This is a question of some doubt; but I am inclined to think that the individual defendants, David Parliman and the seven others who claim with him to be such consistory, are the legal consistory of the church.
Unless the action of the six members, who publicly refused to act as elders and deacons of the church under the then pastor, amounted to a resignation by them, and I think it did not, there can be no doubt that defendants are the true consistory. The paper signed by them and read publicly in church on the 24th of January, 1869, is as follows: “ We, the undersigned, members of the consistory of the Reformed Church of New Prospect, under the existing troubles in our church, do decline, from this time forth, to act as elders and deacons under the present pastor.”
This was not taken, either by the pastor, or the residue of the consistory, or the church, or the classis, to which the recusants were presented for discipline for their recusancy, as a resignation, but merely as a dereliction of duty. Manifestly, the recusants themselves did not regard it as a resignation, for, on the 20th of April following, they, as elders and deacons of the church, presented to the classis a statement or representation concerning the condition of the church, praying a dissolution of the relation between the pastor and people. There was also, in effect, an utter refusal to accept the resignation. The pastor sought the assistance of the classis to compel a quorum of the consistory to attend its meetings; and classis did reprehend that refusal to perform their official duties, and recommend to them their resumption. They did thereupon again enter upon the performance of their duties, *351as members of the consistory; and it was not until several weeks later, and after the dissolution of the pastoral relation, that Mr. Connitt and one member of the consistory proceeded to declare the offices of those six members vacant, and to elect persons to fill enough of them to constitute a quorum.
This action of Mr. Connitt and one member of the consistory was, if I am correct in holding that there was no resignation by the six, wholly void. But, irrespective of that question, as Mr. C. was no longer pastor, and, therefore, no longer a member df the consistory, the action of the two was not the action of the consistory, and, therefore, was wholly nugatory and void. And in neither event are the plaintiffs the consistory.
As already remarked, there was no acceptance of the resignation. “ To complete a resignation, it is necessary that the corporation manifest their acceptance of the offer to resign.” (Angel & Ames on Cor., §433.) This maybe done either expressly or by implication. But, in this case, there is no express act of acceptance, and no act or conduct on the part of the consistory, or any member of it, or of the church, from which an acceptance can be implied. The whole course of all parties concerned is inconsistent with the idea of a resignation having been made, or of an acceptance of it, if made, until after Mr. Connitt had ceased to be the pastor, and after the recusants had resumed the performance of their duties as members of the consistory. I am of the opinion that no resignation occurred.
The subsequent filling up of the vacancies in the consistory by the said five members thereof, if they were in fact members, was regular, though Mr. Connitt was ignored as a member of the consistory, for he was no longer a member, and the persons so elected are regular and legal members of the consistory.
The subsequent call of the defendant, John T. Demarest, to be the pastor of the church, and his installation as such, it follows from the views above taken, was regular and effectual; *352and he, with the other individual defendants, are the true and regular consistory of the church.
The fourth question submitted is, “ from what time, if any, are the defendants, the New Prospect church, entitled to a reasonable rent or allowance for use and occupation of the parsonage and grounds attached thereto, by way of counterclaim against the demands of the said George W. Connitt V’
The consistory, at the time Mr. Connitt was paid his salary up to May 3d, 1869, granted him the use of the parsonage until the first of July then next, and required him, on or before that day, to vacate it. Since that time, the use of the parsonage belonged to the religious corporation, the Reformed Protestant Dutch Church, of New Prospect; and for such use, which Mr. Connitt has enjoyed, he should pay the corporation a reasonable rent or allowance.
It follows that, under the submission, a judgment should be entered, adjudging and declaring that the said George W. Connitt ceased on the 3d day of May, 1869, to be the pastor of the said church, and is not entitled to any salary as pastor of said church since that time; and that the judgments obtained by him against said corporation, which are for his salary as pastor of said church since that time, be satisfied and discharged of record. That the defendants, John T. Demurest, David Parliman, Daniel M. Schoonmaleer, George W. Evans, Robert L. Thompson, David A. Decker, Levi V. Depuy, John Raymond, and Albert Schoonmaker, are the true and lawful consistory of said church. That the said corporation is entitled to recover of the said George W. Connitt, who-is adjudged to pay to it, such sum for the use and occupation oi the parsonage and grounds attached, belonging to said corporation, from July 1st, 1869, to February 7, 1871, as shall be found by a referee to be appointed by the court, to be reasonable therefor; and that the said Connitt, and other plaintiffs, respectively, surrender all the corporate property in his or their possession, or under his or their control, to the defendants, within one month after the entry of such judgment; and that neither party, as against the other, recover costs.